Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 11/18/21 is acknowledged.
Claims 21 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al.(6,423,755).
	Allen discloses polyurethane foam articles prepared from (a.) prepolymers of isocyanates that include methylene diphenyl diisocyanate(MDI) and polyether polyol, including full propoxylated and, therefore, fully endcapped [claim 3], polyoxypropylene diol having a molecular weight of 430 (430 MW), .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al.(6,423,755) as applied to claims 1-4, 6-9, 13 and 14 above.
Allen et al. differs from applicants’ claims in that it does not specify the third polyether polyol of these claims.  However, an additional polyether polyol is disclosed which overlaps with applicants’ third polyether polyol (column 5 line 65 – column 6 line 18 and column 7 lines 5-10) for its effects of added toughness.  Though not most preferred, it would have been obvious for one having ordinary skill in the art to have utilized any of the polyols provided for by Allen et al., including those over the full range of molecular weights and functionalities provided for by Allen et al., as well as the non-fully EO-capped or .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al.(6,423,755) as applied to claims 1-4, 6-9, 13 and 14 above, and further in view of CA-1,227,203.
Allen et al. differs from applicants’ claims in that it does not specify the selection of MDI moners and amounts as claimed.  However, Allen et al. does allow the use of the various isomers of MDI (column 9 lines 49-50) and CA-1,227,203 discloses mixtures of these isomers as claimed to be useful in acceptable polyurethane products (see the abstract).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the MDI isomer blend of CA-1,227,203 as an MDI isomer blend in the preparations of Allen et al. for the purpose of achieving acceptably developed products in order to arrive at the products of claim 5 with the expectation of success in the absence of a showing of new or unexpected results. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al.(6,423,755) as applied to claims 1-4, 6-9, 13 and 14 above, and further in view of Bushendorf et al.(2012/0216952).
Allen et al. differs from applicants’ claims in that it does not specify the selection of the brighteners and stabilizers of these claims as additives.  However, Bushendorf et al. discloses materials . 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Allen et al. (column 3 lines 43 et seq.), the closest prior art, teaches away (column 3 lines 43 et seq.) from the densities specified in claim 18.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765